 


 HCON 381 ENR: Honoring and recognizing the dedication and achievements of Thurgood Marshall on the 100th anniversary of his birth.
U.S. House of Representatives
2008-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. CON. RES. 381 
 
 
July 16, 2008 
Agreed to 
 
CONCURRENT RESOLUTION 
Honoring and recognizing the dedication and achievements of Thurgood Marshall on the 100th anniversary of his birth. 
 
 
Whereas Thurgood Marshall was born in Baltimore, Maryland, on July 2, 1908, the grandson of a slave;  Whereas Thurgood Marshall developed an interest in the Constitution and the rule of law in his youth;  
Whereas Thurgood Marshall graduated from Lincoln University in Pennsylvania with honors in 1930, but was denied acceptance at the all-white University of Maryland Law School because he was African-American;  Whereas Thurgood Marshall attended law school at Howard University, the country's most prominent black university, and graduated first in his class in 1933;  
Whereas Thurgood Marshall served as the legal director of the National Association for the Advancement of Colored People (NAACP) from 1940 to 1961;  Whereas Thurgood Marshall argued 32 cases before the Supreme Court of the United States, beginning with the case of Chambers v. Florida in 1940, and won 29 of them, earning more victories in the Supreme Court than any other individual;  
Whereas, as Chief Counsel of the NAACP, Thurgood Marshall fought to abolish segregation in schools and challenged laws that discriminated against African-Americans;  Whereas Thurgood Marshall argued Brown v. Board of Education before the Supreme Court in 1954, which resulted in the famous decision declaring racial segregation in public schools unconstitutional, overturning the 1896 decision in Plessy v. Ferguson;  
Whereas Thurgood Marshall was nominated to the United States Court of Appeals for the Second Circuit by President John F. Kennedy in 1961, and was confirmed by the United States Senate in spite of heavy opposition from many Southern Senators;  Whereas Thurgood Marshall served on the United States Court of Appeals for the Second Circuit from 1961 to 1965, during which time he wrote 112 opinions, none of which were overturned on appeal;  
Whereas Thurgood Marshall was nominated as Solicitor General of the United States by President Lyndon Johnson, and served as the first African-American Solicitor General from 1965 to 1967;  Whereas Thurgood Marshall was nominated as an Associate Justice of the Supreme Court by President Johnson in 1967, and served as the first African-American member of the Supreme Court;  
Whereas Thurgood Marshall sought to protect the rights of all Americans during his 24 years as a justice on the Supreme Court;  Whereas Thurgood Marshall was honored with the Liberty Medal in 1992, in recognition of his long history of protecting the rights of women, children, prisoners, and the homeless; and  
Whereas Thurgood Marshall died on January 24, 1993, at the age of 84: Now, therefore, be it   That Congress— 
(1)honors the dedication and achievements of Thurgood Marshall;  (2)recognizes the contributions of Thurgood Marshall to the struggle for equal rights and justice in the United States; and  
(3)celebrates the lifetime achievements of Thurgood Marshall on the 100th anniversary of his birth.   Clerk of the House of Representatives.Secretary of the Senate. 